Y
L           OFF&       OF THE AlTORNEY     GENERAL   OF TEXAS
5
                                  AUSTIN




    Honorable   Royal1 R. iV6tkin6, Ssmber
    state Eoard of Ejduaatian
    Au&h,     T6xaa
                                                      (\

    D6ar   sirr




                                      tiiwerod  and inetrwtsd
                  to co-operate with the terns and aonditions
                  exgwessed ti the bet of Congrwws af'or6said.l

              "The above referred to fund% are known 66 th6
           George-Men   Xiande, the smith-fXu@ms funds and other
           fund8 appmprlsted    to th.9various states and t(3m1-
           tories br Corqres~.
                     L,
   #Under th6 provision6 of the two said a~ot8,
yis, t&4 Worge-Been   Aat OIXI the Smith-Bu&es
Act, th6 State 9oard for Vocational tiuaation.
in Tex6s promulgated and act in motion   a Stats
Pl6n for Yoa6tionatl Rduoation and Re!ubilitat:on,
UhiOh     18 ZIO6 in 6ff6Ot, hr~irrg b663 r5-620&6d  in
1942,     and I inclooe a oopy of th8 said 31611 ;uwe-
with for your conaid6ration.

   N86~06Atly    th6   %%th   ~OA~SWSI~   at its   rb3t      IWtI-
aion, pamed a law ti amend IAn Act to grovids
Par the promtioxi of vocat$oaaf rehabilitation
of peraonr disabled In fndustry or otherwi64 and
th6*a r4tuPx.to'oivll   6mploylwnt.'  This ia known
as Publio Lmm ITo* ll3, 6 aopy of which is inclosed
for your oonsiderPtlon, and your attention Is di-
rsoted to para@%+     2 of S6OtiOll 8 of said Publio
LfAw No. 113. There 1s also inolo66d Rrblio Law
no. 136, whioh w6 pnse4d bs the roc6nt Gcnfjremi
and whiah cov6r6 the dlsbursasent provision6 here-
in r6fsl'P6d to.

   "IA Eiou64 Bill      Wo, 219,    entitled   Appropriations--
Teaohl.ng Yoeatioxul Af~l?foultun, which $6 Chaptar
374 of the #th    L6~ialatur6, R6&3ular Session, s&d
on page 670 OS the lW3  General and Sgscial Lass                  of
Texas, in &otiOA  4 ti8r60rt it iS providadr

   *Whe   Stat4 Board for Voo8tioral Education
t?ucOU&  it8 %L6CUtiV0 cfffitter,the Stat0 SUPQ'-
intend6nt, is hersby a?rthorisad to reoeivo and' dis-
bur64'ln acoordanae with plana, acoeptable to t'&
responrfb3.0 Federal  A&ency, all Faderal munqs
that are mad6 availablr to the State of Texas for
auoh purposes,   aa training for Fatiohel CePcnse
Xndu6trierr, and for SW'S other aotivltiss SE. mm
Under the a\lthoritg of the State aoard of Vocstix+
al l%duoation.t

   vS4etlon 6 provld6n oertain allocations of
Yariow   amounts  to the four different divlarions
under the plans adopted (see irtulosed hopg), md
it furtzhep $7~ovfdesr
   n *provided~uwxpended  balanoer rz:tiining
in *thefunds berela oppwpx'lated for Vocational
wwvlcea may be re-alloaatad 6th    the oonao:&t
OS each of thd direotoro and the EQQPOVal Of
the State Superintendent ,ot Public Iustwctlon.~

    "In senate Blla RO, 383, whloh 1% Chapter   400
of the 48th L%&irlature, Raiylar Sofusion, oad
being th% appropriation bill   for  the %x%outlv%
and administrative dbprrtnsnts~ %nd on p%geB
923 and 884 of the thmm8l and S&?%ofal Law% of
Texatil there aa'e set out the variauu eraaunts so
appropriated for the admM.stratlon     of Zne four
divlsiorm  of the vo%ationa;l eduoation, and at
the end OS tha itembed    strttawnts tziam is this
provlrion   (on pe&o QS4)6

    m’tFxwid%d      that the foregoing it%u&s%d ap-
propriation fop sa&wi%a and %XpbuSbtt in the
admlniatrotian      of voaational. eduaation ahall be
prjd out of tie rppropriation for vooational edu-
oatlonal aid,1 (see pa@ 670 for the anaunts),
rs.ud shall lx3prorated b%traen~ t21% alloaatPoA%
for vooational~aducatku,       a&faulture,    hc%m
eomogiar,      aad trades ad indxtri6ar      i.3 the
pmportloa      that  t&a itePnis%d apyoprfation%     ap-
ply to the rasp6etive allocatlone.         Yi State
       i-?t*ndect shall advise tin% oom$xolkw        %
                    E to be sst up out of dacS of Kid
above three alloaationd to aover the a&iaiFcietrP-
tiva appropriations*'

   nAppf%pently thiwe appears to be coma conflict
with thd varioue jwavisfona above quoted %nd PO-
fepr%d tar

   *Ther~fcre, the State Board &3r Vocational sdu-
cstlon wfll oppreciato your help i5 clarlfyin3
these cmfUcts   an& suhait to -joilthe kU.oviSn(j
qudations and r%q#st an early ruling cpon t&o
t#SEl%:
HdnOE8bld     Royall R. Ratkins, p&e    #4




          ‘1. Can the T~dasuxer of the state of T%xas
      lagally disbuV$% %ny of tii Arnds 80 raceived
      from the United State& Tr%asuvy, under and Sy
      virtue of the George-Cean dot, ths Smith-Rughaa
      Aot, and tllo mbuo  IaT Ro. ll3, or any other
      oat rhere fu.a& a~% so approprlakd      to the Aid
      of Vooatlonal Xduoatlonal Education and Rehabdl-
      itation MvIoi011, by the Congress of the Ihxi*d
      statea, without the ordes, approval or authori-
      psi     of tho Sate Board of Vocational     Z&e&-


            “a.   Can the caaptrollop   of Publio Aooouats~
      for the stat% of.T%xq  legally ifisl;sany mrreate
      for the paym%nt of my aeoonnta out of the f’utzia’
      no r6oeivdd by the Tr%ao?mer ot the Stat8 of T%lraa
      and so appropriated by tb% Congress of We thitad
      3tatsa for t&s purpose of aiding voaational %duoa-
      tlon and rsbabllitatlon tithout the drder, a~pvoval
      or authoriaation of the State Board for Vocational
      Rduoatioa?

            l3.
              Can thb Trbasurbr of the State of Tsxas..
      legal4  disburse any of’ the funds 80 ap@Wpri8t%d
      by tha L%gislatuve of t22 &tat% of Vexas for ttia
      administration of the various vocational divisions
      aa outlined undsr the Tsxsa St&to ?lnz~ ior VOCP-
      tioual Eduoation and Rehabilitation without the
      06+3X, approval or eutholdzation of silo9t:x>:
      Soed for Yocational Rducation?

          “4(a). Can ths ‘Stats Superintendent:, 133State
      Superintendent of Publio Inatrucrtion, and not as
      &dCUtiVd   Offtcsr of tie State Board for VooatiomiL
      Educat$on, ls@Jy     ‘advise the Comptroller aa to the
      numa to be aet up out or certain allocations f’or the
      administration of th+ various divIsiona of tti.o  3tate
      Board for VoaationaA   i’duoationt

         “4(b). Can the Stste Superintendent, as Rxaeoutive
      Officer for th::> State Board for Boeational Eduiiloation,
      1eCully advise the coqtroller      as to the sma to be
      aat x.q out of caxtain allocations    f32 tix3 a&Sni3tra-
      tfon of the various divisions of the Stat% soard for
Honorable Rogall R. Watkine, page #6




   ' Vocational Sducat2on, without first su?xnittin,:
     such plana of allocations to the State Board
     for Vocational Eaticatlon for its approval?

        '5.  In Howe i3fl.Ltie. 213, Ck~ptsr 374,
     above referred to, it is provided, among other
     thing8, that the 3tate 'ward for VocatlorUpl Mu-
     cational throu& its Sxeoutlve Offiaer, the
     State %perintendmt,    is authorized to raceire
     and disburse La accordance with plans aoo8Dtable
     to tiu reeponalbls Federal a3enoi, all Pad&al
     moneys that are made avallable to the State of
     POxaS. ho.

        "Can auoh funds be legally reasived md dis-
     bursed by the Exeeutivo Officer without first
     obtaini-  the authorlsation, order or approval
     of the State Ekmrdiblr Vooetional EducatlonP

        “Please bear in mid  the provisions of Sec-
     tion 2 of Article 2675-l of the Revised 3tatutse
     of the State of Texas.

         “In the oams House Bill Ho. 219, aasong tim
     final pro~iaions    above quoted, WB find thisr
     IProvided   unexpended balances remaking   in the
     funds herein appropriated for vocational aer-
     vices   9ay be re-alloaatsd with the aonesnt of
     each of the Direotore and with the approval of
     the State Superintendent of Publie Instruction.~

        “6.  Does the State Superintendent of Public
     Instructton, a8 SUCii, and not as Zxecutive Offl-
     cm  of the  Board for Vocational Education, have
     such authority?

        '7. DOW   tne Stats Board for Vooational Bdu-
     oation have a4 rights under iA0 law to oonsent
     to or approve such re-allocations?

        "6. If 80, can awh m-allocation   be le,;ally
    made without the approval, consent, orda~ and/or
    authorization of said Board?
   .In ooneidar%I?;:the above questions your
attention is directed to two short seAienoasr




   * #Vocatio~U aducrtion shall be under t'ns
directZIon and oontrol of the State 3oard for
Yoeacioad Bduuatioa. 1

   “Sieookdr In the Publfo Lar Ku. 13.3, Sacfrion
2, undar (a)-(l) f--dasignai;e tie State Bard
r'or Vocational Eduoation we   8.3 ttie safe ti$YlC-T
ior the administration, supervision and contr2jr
of the State Pliua,r

    aPnother   oon.fLlQt haa ~iaea wi*i~ raPemxm3
to tie employment of persona of Ghe wari:xu ser-
riD3s.    jsou will fiad on pa.@ 8 ol: the Plan, uixiah
is herewith inclosed, the followfwgr

   " iOtiISr eziplojraesof f&e varloue aorvfoes,
namely, agriculture, httno xaakLw, trader a& in-
dustries, nnd re~habillta~tIositwill be appoInted
man reoomuandatiosr of the direutoP of the asrvlce




   "313 pec;e 156 of thL-3 8amo booklet containing
the Plan is foGlId tM.s statemfit v.?.ltisr
                                          'Sal.octi~?i
and agpointaient Of p6rSQi%S61 12

   s 'All appointznents to the prolessisnal staff
will be mde by the Exoolttivo Officer   nf t’t‘ ~;+xte
Boati for Bocatioml   ~ti~cation upon the app,noval of
the State Board fox Vooat3.onal EducationJ.
                                                                   123
i


    Hwrebls     Royall   R,   SM&I.S,     gage   #7




            *At the last me&i%   of ths Board, held
         on soptonber Sth, 1943, the following sotlona
         Were   llll@XhOUbly    JMbbbdl




            u 'Jlr,Stewart seconded t,Vs aotion, nhiah
         carried.

            * 1Judge mttkin,s %iwed that no t?mplof~r of
         shy of the divlsiocs shall be diiachnr6sd or re-
         moved eroept with the, approval of the Slrsatof
         of au& division, the EC;reautLveOffloet, and the
         Stats Board for ~Vocotional Biiueatlon.

            s 1Mr. Stewart seuonded ehis isoticm, which
         carried, 1

            "!Fh.fs aetiox~ of the Board has br,s?l q~lestlozxed
         by the gxsoutivs orrif23r.

            u?ta).  UXK~UP the ‘Plca adoytsd and re-adopted
         by tpe Board, a Copy of whLoh is lnalosti here-
         with, and \n?der tha provisions of Public Lam
         90, ll3, was the Board authoriited to pars said
         notlone, and 8Pb tllrebalm valid?

            "9(b). If the mtlora    am not valid and ths
         Board piaa not authorltad to pasn the ssx~e, then
         which method of balitoting such entgloyeea can thQ
         Boa& Isgall r0um
        r


Xonorabls   Royall   R, zatkina, page #S




                                           _._   .   ..---   -   -.~-Fl_l-,,~.i_..,l_i-.-~   ,“?-.“*-1
                                                                 IL25


ifonorable Royall R. Vatkinsa pa&4 #2




eervlcs involve6 and approved by th4 Ex4outiv4 Officer  and
tile State Eoard for VocatSond Education, and shall not be
disotirged exo4pt with the approval of the aforemntioned
Jnutiea.


        We do not indu&4 the thou@t    that the L4&&Uiur4
intended to ~&an&e the Law under which the State oi Terar ac-
cepted Pedenl funds for vocatioxml education by flaring El. B.
219, chaptea 374, Forty-aighth Legislature, In rhiah bill lr
found ths followiug luGgla&e:


         ‘The Bkte BoRPd for Vooational muertion
     through lta Ex6autfvs Qffiaer, the State SupeF-
     intendant, ir hereby authwlsed   to receive and
     disburs4 In soaor&uXt4 with plan8 a6cept@tlle
     to the r46&mXIiblb Vederal A~genay, all Foderal
     aoaeys that are made availabl4 to the State of
     Texas fos surrhpurposes, as tvaining for Fiation-
     al Gsiense Industries, and for stmh other aotir-
     itiss  nb come undsr th4 authority of the State
     Board for Vooational Bdueation.’


The Legislature knew that the law provided that tim Trsasursr
of Texas had been authorleed and empowered to recaive the finds
appropriated udder t?m Act of Congzwss, and xas authorized to
?sake diSbw64m8rh   thersfrom upon the order of t:lrs
                                                    Stat4 Board
for Vocational Fklucation. Section 2, mle      2675-1, ;?sviscld
Civil statutee.   The Le&3latur4  knew that the State Superin-
tendsnt was tk:leZxeoutive Officer of the State Board for Voca-
tional Zduoatlon, and that his otatus as suah iksoutivs Officer
wa% by agpointient of the State Board for Vocational Zdueatlon.
The Le&Aaturs    evidently Intended, by its reference to the
State Superintenddnt, to rsfar to him as the Zxeoutivs Officer
of the Stat4 Bo d for Vocstioual Edueatioa, aud that MS nets
would be under %    in aoaordnnce dth the plana and with th4
approval of said State Board fov Vocational Education.


        Among the oonditions precedent to the grantin,c of Federal
aid, tendered to th4 states by the .Wnlti-Z&&ma kct, ape thone
                                                                                 126

Honorable Royal1 R. Ratkim,            pagr           #lO




o0ntainned   in.Section   5,   which          read8     in   part ap f01.13~3:


        '%?hat in order to 88cure   the benefits of the
     aQpropriationa provided for ln reations two,
     three, end four of this act, any state &all,
     through the legislative authority thereof, ac-
     oest the proviaioaa of thie aat &nd desii;nate
     or areate a State Roard, oonristihg of not less
     tban three mmxbsra, end having au neooraary
     power to cooperate, as herein provided, with the
     Fedaral Board of Vocatlsnal Rducation in the ad-
     m.l.nIstrationof t&a provisions of this sot. The
     State Board of Pdueativn, or other board having
     charge of the a&inistration     of publie education
     in the State,  OP any State  board  having oharge
     of the adminIstration of any kind of vocational
     education in the State may, if the State so
     elects, be desimated   as the State board, for
     the purposes of this a&."


The Legislature of the State of T4x44 acoePted the ~rovisione
of the Smith-Eugbes Aet end designated the State Poard of Rdu-
catioo as the Btata Board for Vooatiofial 2ducation.  Chapter
131, Acts Regular Seasion, 38th Legielature.


          The Smith-W&ma    Act requires tie St&e   %ard for Voea-
tional Education to prep&r% plam     ahouiLng how it is intended
that the subaidimd     work Is to be caroled oat ::I ttieSt&,   The
Federal. Poard has required that these plana be prer;ared for
S-year p6rlodr.     The State Roard for Vooatioml   Zductttion in
Texas has promulgated and published a State Plan which is now
in effeot.    W4 think  it is not reanonabh   to essum  that the
Legislature intended to upset tiis plan and to preso~ibe any
rule OF metkmd   uhioh would aonfliot with it, without the oon-
sent of the Iederal Board.


        Your qrtsotions are answered as fol)oasr
lionoz'abl4 Royal1 R. Piatkina, pwe                      $11




         1.       Your       first   queatloa       Is    4nz3wered ln the nedative.

         2.       No.

         5.       MO.

         4(a),          uo.

         4(b).          No*

         5.       NO.

          6,      uoo,

          7.      Year

          8.      uo.

          9(*).         Yes.

          Q(b).         Notion6      are   valid.

         10(a).         a4 find no ivmf1ict.  The "ZXseUtiVa Offic8v
8imp17   oarriee        out the poliolos of the 3oard, and is raspon-
aible therefor,